852 F.2d 566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marie M. McMAHON, Plaintiff-Appellant,v.Charles G. ASCHMANN, Jr., Defendant-Appellee.
No. 88-3949.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 6, 1988.Decided:  July 18, 1988.

Marie M. McMahon, appellant pro se.
Clarence Eugene Martin, III (Martin & Seibert), for appellee.
Before BUTZNER, Senior Circuit Judge, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Marie McMahon appeals from the district court's order dismissing her suit filed pursuant to 28 U.S.C. Sec. 1332 and 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McMahon v. Aschmann, CA-88-21-R (E.D.Va. Feb. 12, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.